Exhibit 10.1

AGREEMENT AND PLAN OF EXCHANGE
 
AGREEMENT AND PLAN OF EXCHANGE dated as of August 4, 2009 (this “Agreement") by
and among Crown Partners, Inc., Inc., (“CPI”), a Nevada corporation, having its
principal place of business at 9663 St. Claude Avenue, Las Vegas, Nevada 89148,
and TaxMasters, Inc. (“TaxMasters”), a Nevada corporation, having its principal
place of business at 900 Town and Country Lane, Suite 400, Houston, Texas
77024  and the sole stockholder of TaxMasters listed on Schedule A hereto (the
“TaxMasters Stockholder”) and as to Article IV of this Agreement only, Zaman
Family Trust, an irrevocable trust created under the laws of Nevada (the “Zaman
Trust”), Tisa Capital Corp., a Colorado corporation (“Tisa Capital”), and
Phoenix Consulting Services Inc., a Colorado corporation (“Phoenix Consulting”).
 
RECITALS:
 
1. CPI currently has fifty-four million two hundred fifty seven thousand nine
hundred eighty three (54,257,983) shares of its common stock, par value $.001
per share (“Common Stock”), issued and outstanding.  The issued and outstanding
shares of CPI will, just prior to the closing of the exchange transaction,
consist of approximately two million seven hundred twelve thousand eight hundred
ninety nine (2,712,899) shares of CPI Common Stock (the "CPI Common Stock"), as
a result of the one for twenty (1 for 20) reverse stock split (the “Reverse
Stock Split”).
 
2.  TaxMasters currently has issued and outstanding 100,000 shares of its common
stock (the “TaxMasters Shares”). All of the issued and outstanding TaxMasters
Shares are owned beneficially and of record by the TaxMasters Stockholder.


3.  The Board of Directors of CPI and the majority shareholders of CPI have
authorized the filing of, and CPI has filed with the Secretary of State of
Nevada, the Amended and Restated CPI Articles of Incorporation, pursuant to
which CPI’s name was changed from Crown Partners, Inc. to TaxMasters, Inc. (the
“Name Change”) in anticipation of the closing of this Agreement.
 
4.  CPI desires to issue and deliver to the TaxMasters Stockholder:
(i) a total of three hundred one million (301,000,000) post Reverse Stock Split
shares of its common stock (the “TaxMasters CPI Shares”),
(ii) one thousand shares of CPI preferred stock, par value $.001 per share,
having certain voting rights described below (the “Control Series of Preferred
Shares”), and
(iii) the right to receive, during the period ending June 30, 2014, additional
shares of CPI Common Stock (the “Earnout Shares”) based on an earnout formula
(the “Earnout”) described below, in exchange for all of the  TaxMasters Shares
(the “Exchange Transaction”), such that at the conclusion of the Exchange
Transaction, TaxMasters will be a wholly owned subsidiary of CPI.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  Simultaneously with the closing of the Exchange Transaction: (i) CPI will
file withdrawal notices with the Securities and Exchange Commission for three
registration statements on Form S-8 filed with the Securities and Exchange
Commission (the “SEC”) on February 14, 1997 (SEC File No. 333-21789), March 10,
2004  (SEC File No. 333-113468) and August 17, 2005  (SEC File No. 333-127625)
(the “S-8 Withdrawals”); (ii) CPI will terminate all outstanding option plans
and all options issued thereunder; and (iii) CPI will eliminate, or take action
acceptable to TaxMasters and the TaxMasters Stockholder to eliminate all
outstanding obligations on its  June 30, 2009 unaudited interim balance sheet
(the “June 30 Balance Sheet”).
 
6.  At the conclusion of the above referenced transactions (including, but not
limited to, the Reverse Stock Split) and issuances, CPI shall have a total of
approximately three hundred three million seven hundred twelve thousand eight
hundred eighty nine (303,712,899) shares of Common Stock issued and outstanding,
consisting of (i) 301,000,000 shares owned by the TaxMasters Stockholder, and
(ii) approximately 2,712,899 shares owned by current shareholders of CPI.
 
7.  CPI, TaxMasters and the TaxMasters Stockholder shall cooperate with each
other in making all filings and furnishing all information as may be required to
conform to all applicable federal and state laws, rules and regulations
including without limitation their respective securities laws.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
ARTICLE I
 
THE EXCHANGE TRANSACTION
 
Section 1.1 The Closing of the Exchange Transaction.  Subject to the
provisions of this Agreement, the Exchange Transaction will occur within five
(5) business days after the satisfaction or waiver of the last to be fulfilled
of the conditions set forth in this Article I and in Article IV of this
Agreement that by their terms are to occur prior to the closing of the Exchange
Transaction, but in all events within thirty (30) days from the execution and
delivery of this Agreement (the “Closing Date”), at the offices of TaxMasters,
Inc., 900 Town and Country Lane – Suite 400 – Houston, Texas 77024, unless
another time, date or place is agreed to in writing by CPI and TaxMasters (the
“Closing”).  Any party to this Agreement, including such party’s representative,
may participate in the Closing by telephone.
 
Section 1.2 The Events at the Closing.  At the Closing, all events shall be
deemed to occur simultaneously and no event shall be deemed completed until all
the events described below have been completed.  All parties to this Agreement
acknowledge that certain numbers of shares and amounts may differ incrementally
from the numbers and amounts described below.  Any numerical discrepancies will
be adjusted by the parties between the execution date of this Agreement and the
Closing; provided, however, that all parties agree that at the conclusion of the
events described below at the Closing and subsequent to the Closing: (1) the
TaxMasters Stockholder shall own (i) 301,000,000 shares of CPI Common Stock and
(ii) 1,000 shares of Control Series of Preferred Stock, and (iii) have the right
to receive the Earnout Shares (as defined in Section 5.1 of this Agreement); (2)
the current stockholders of CPI shall own approximately 2,712,899 shares of CPI
Common Stock; (3) there shall be no options, warrants or equity or other rights
of any kind to purchase shares of CPI Common Stock other than the warrants held
by Marshall Curtis & Co., LLC and Velvet International, Ltd.; and (4) CPI shall
own 100% of all of the issued and outstanding shares of common stock of
TaxMasters.
 
 
2

--------------------------------------------------------------------------------

 
 
(a) Prior to the Closing:
 
Each of the designated parties shall have performed the actions described below
prior to the Closing:
 
(i) CPI shall have furnished TaxMasters with a list of the names and addresses
of all stockholders, the number of shares owned by each and whether said shares
are restricted or free-trading, all certified by the CPI transfer agent, Olde
Monmouth Stock Transfer Co., Inc.
 
(ii) CPI shall be in good standing in the State of Nevada.
 
(iii) CPI shall be current in its reporting obligations under the Securities
Exchange Act of 1934 as amended (the “Exchange Act”) and the CPI Common Stock
shall be eligible for quoting on the Over the Counter Bulletin Board (“OTCBB”).
 
(iv) CPI shall have satisfied the due diligence requests of TaxMasters,
provided, however, that all costs and expenses of said due diligence (other than
current financial statement information) shall be the responsibility of
TaxMasters.
 
(v) The current directors of CPI and the holders of a majority of the issued and
outstanding shares of common stock of CPI shall have approved the transactions
described in this Agreement and contemplated by the Exchange Transaction,
including the Name Change, the Reverse Stock Split, the increase in the number
of authorized shares of common stock and preferred stock of CPI, the creation of
the Control Series of Preferred Stock and the Earnout, in accordance with the
requirements of the Nevada Private Corporations Law (“NPCL”).
 
(vi) CPI shall have effected the Name Change and the Reverse Stock Split,
received a new CUSIP Number, received the approval of Financial Industry
Regulatory Authority (“FINRA”) to the Name Change and the Reverse Stock Split,
and, where required, other regulatory approvals, and delivered documentation
reasonably acceptable to TaxMasters demonstrating that these events have
occurred.
 
(vii)  CPI shall have filed the S-8 Withdrawals with the SEC and shall not have
received any comment letter from the SEC with respect to such withdrawals,
terminated all existing stock option plans or similar plans of any kind of CPI,
and terminated all outstanding option agreements between CPI and any person
without the issuance of any shares of CPI Common Stock.
 
 (viii)  CPI shall have filed the Certificate of Designation and the Amended and
Restated Articles of Incorporation of CPI (in substantially the form annexed to
CPI’s Information Statement on Schedule 14C filed with the SEC on June 16,
2009), with the Nevada Secretary of State and delivered a certified copy thereof
to TaxMasters.
 
(ix)   CPI shall have eliminated, or made arrangements acceptable to TaxMasters
and the TaxMasters Stockholder  to eliminate, all liabilities and obligations of
any kind shown on the June 2009 Balance Sheet.
 
(x)  If the Closing is more than four (4) business days after the date of this
Agreement, CPI shall have filed with the SEC a Form 8-K with respect to its
execution and delivery of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) At the Closing:
 
All the conditions to Closing enumerated above shall have been satisfied or
waived by the party or parties entitled to the benefit thereof.
 
CPI Common Stock shall be eligible for quoting on the OTCBB, shall not be the
subject of, or threatened by, any regulatory or other disciplinary proceeding by
FINRA, the SEC or any other regulatory body, and shall be current in its
reporting obligations as a reporting company under the Exchange Act.
 
(1)  TaxMasters and the TaxMasters Stockholder shall deliver to CPI or its
representatives:
 
(i) The TaxMasters Stockholder shall deliver stock certificates for 100,000
shares of TaxMasters Common Stock, representing all of the TaxMasters Shares,
duly endorsed for transfer, to CPI.  At the time of assignment, the TaxMasters
Stockholder shall own his TaxMasters Shares of record and beneficially, free and
clear of all claims, liens, litigations, encumbrances, taxes, pledges, judgments
or other clouds on title of any kind (together “Claims”).  The TaxMasters
Stockholder shall deliver a certificate to that effect.
 
(ii)  Certified copies of resolutions of TaxMasters’s Board of Directors and of
the TaxMasters Stockholder authorizing and approving the transactions described
in this Agreement.
 
(iii)  Certificate of good standing for TaxMasters from the States of Nevada and
Texas.
 
(iv)  Audited financial statements of TaxMasters for the years ended December
31, 2008 and December 31, 2007 together with a pro forma for the six months
ended June 30, 2009 giving effect to the results of this Agreement.
 
(v)  TaxMasters officer’s certificate attesting to the truth and accuracy of the
representations and warranties of TaxMasters and the TaxMasters Stockholder in
this Agreement.
 
(2) CPI shall deliver to TaxMasters and/or the TaxMasters Stockholder:
 
(i) Certificate for 301,000,000 shares of CPI Common Stock representing the
shares to be issued to the TaxMasters Stockholder.  All of the CPI TaxMasters
Shares shall be restricted and bear a legend restricting transfer except in
conformity with the United States and state securities laws.
 
(ii)  Certificate for 1,000 shares of Control Series of Preferred Shares having
the characteristics described in section 3.2 of this Agreement. All of the CPI
Control of Preferred  Shares shall be restricted and bear a legend restricting
transfer except in conformity with the United States and state securities laws.
 
(iii)  Certified copies of resolutions of CPI’s Board of Directors and the
consent of the holders of a majority of the issued and outstanding shares of CPI
Common Stock authorizing and approving the transactions described in this
Agreement.
 
(iv)  Certificate of good standing for CPI from the State of Nevada.
 
 
4

--------------------------------------------------------------------------------

 
 
(v)  The letters of resignation of the current directors of CPI to be effective
after they appoint Patrick R. Cox as a director of CPI.
 
(vi) The letters of resignation of the current officers of CPI.
 
(vii)  CPI officer’s certificate attesting to the truth and accuracy of the
representations and warranties of CPI in this Agreement.
 
(viii)  The corporate minute books and records of CPI and its predecessors which
shall have been delivered to the Texas headquarters of TaxMasters.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF CPI AND ITS CHIEF EXECUTIVE OFFICER  AND ITS
CHIEF FINANCIAL OFFICER


CPI, and its Chief Executive Officer and its Chief Financial Officer, jointly
and severally, represent and warrant to TaxMasters and the TaxMasters
Stockholder that, except as set forth in the disclosure schedule delivered by
CPI to TaxMasters on the date hereof and initialed by the Parties (the
"Disclosure Schedule"), the statements contained in this Article II are correct
and complete as of the date of this Agreement and will be correct and complete
as of the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article II). The
Disclosure Schedule will be arranged in paragraphs corresponding to the numbered
and lettered sections contained in this Article II. The representations and
warranties in the Disclosure Schedule are also modified by the incorporation or
exclusion of the “Knowledge” of CPI, the CEO and the CFO where so indicated.
 
“Knowledge” means, with respect to an individual, that such individual is
actually aware of the relevant fact or such individual would reasonably be
expected to know such fact in the ordinary course of the performance of the
individual’s employee or professional responsibility. Any person that is an
entity shall have Knowledge if any officer or director of such person as of the
date such knowledge is imputed has Knowledge of such fact or other matter.
 
Section 2.1.  Organization, Standing and Power. CPI is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Nevada, has all requisite power and authority to own, lease and operate its
properties and to carry on its businesses as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which a
failure to so qualify would have a material adverse effect on the business of
CPI. CPI has delivered or made available to TaxMasters complete and correct
copies of its articles of incorporation together with all amendments thereto,
bylaws, and/or other primary charter and organizational documents ("Charter
Documents") of CPI, in each case, as amended to the date hereof. The minute
books and stock records of CPI will have been provided, or copies made available
to, TaxMasters (at TaxMasters’s cost and expense) in their entirety and contain
correct and complete records of all material proceedings and actions taken at
all meetings of, or effected by written consent of, the stockholders of CPI and
its Board of Directors, and all original issuances, subsequent transfers,
repurchases, and cancellations of CPI Common Stock and all other forms of CPI
equity or debt securities.
 
Section 2.1A  Subsidiaries; Investments. CPI does not currently own capital
stock or any other form of equity in any corporation or other entity regardless
of its form except for its ownership of a majority interest in Crown Equity
Holdings, Inc. (“Crown Equity” or the “CPI Subsidiary”). Crown Equity is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Nevada, has all requisite power and authority to own, lease
and operate its properties and to carry on its businesses as now being
conducted, and is duly qualified and in good standing to do business in each
jurisdiction in which a failure to so qualify would have a material adverse
effect on the business of Crown Equity. All of the issued and outstanding Crown
Equity held by CPI are validly issued, fully paid and non-assessable and such
shares have been sold to CPI in full compliance with all applicable federal and
state securities laws.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 2.2   Capital Structure of CPI; CPI Shares to be Issued at Closing.
 
(a) The authorized capital stock of CPI currently consists of (i) 1,000,000,000
shares of CPI Common Stock, $.001 par value per share, of which 54,257,983
shares of CPI Common Stock are issued and outstanding, and after the Reverse
Stock Split there will be 2,712,899 shares of CPI Common Stock issued and
outstanding before any of the issuances contemplated in this Agreement; (ii)
500,000,000 shares of preferred stock, $.001 par value per share, of which 1,000
shares  have been designated “Control Series” Preferred Stock and of which no
shares of preferred stock (including the “Control Series” Preferred Stock) are
issued and outstanding, and (iii) 9,000,000 options to purchase shares of CPI
common stock, all of which will be cancelled prior to or at the Closing under
this Agreement.
 
(b) All outstanding CPI Shares are validly issued, fully paid, nonassessable and
not subject to any preemptive rights, or to any agreement to which CPI is a
party or by which CPI may be bound.  There are no options, warrants, calls,
conversion rights, commitments, agreements, contracts, understandings,
restrictions, arrangements or rights of any character to which CPI is a party or
by which CPI may be bound (i) obligating CPI to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of the capital stock of CPI
except for 9,000,000 options shares of CPI’s common stock issued to certain
directors, key employees and/or consultants of CPI, all of which will be
cancelled prior to or at the Closing, or (ii) obligating CPI to grant, extend or
enter into any such option, warrant, call, conversion right, conversion payment,
commitment, agreement, contract, understanding, restriction, arrangement or
right, or (iii) obligating CPI to issue any other form of debt or equity
security.  CPI does not have outstanding any bonds, debentures, notes or other
indebtedness the holders of which (i) have the right to vote (or convertible or
exercisable into securities having the right to vote) with holders of CPI Shares
on any matter ("CPI Voting Debt") or (ii) are or will become entitled to receive
any payment as a result of the execution of this Agreement or the completion of
the transactions contemplated hereby.
 
(c) (1) The TaxMasters CPI Shares and the Control Series of Preferred Shares,
when issued and paid for as provided in this Agreement, shall be duly authorized
and validly issued, fully paid and nonassessable, and shall be free of any
liens, encumbrances, or restrictions on transfer (other than those created by
this Agreement and applicable federal and state securities laws). The maximum
number of Earnout Shares of common stock issuable upon the Earnout have been
duly and validly reserved for issuance and upon issuance in accordance with the
terms of the Earnout shall be duly authorized and validly issued, fully paid,
and nonassessable, and shall be free of any liens, encumbrances, or restrictions
on transfer (other than those created by this Agreement and applicable federal
and state securities laws).
 
(c) (2)   The Control Series of Preferred Shares shall have the following
characteristics when the Certificate of Designation is filed in the State of
Nevada and when issued to the TaxMaster Stockholder:  Until December 31, 2014,
the holders of the Control Series of Preferred Shares (i) voting as a separate
class from the CPI Common Stock and all other series of preferred stock, shall
have the right to elect a majority of the Board of Directors, and (ii) voting on
all other matters to come before the stockholders with the holders of the common
stock as a single class, each share shall have one hundred (100) votes per
share, and (iii) shall not have preemptive rights. The Control Series of
Preferred Stock shall lose all voting rights on December 31, 2014. The Control
Series of Preferred Stock shall not have any conversion rights and shall not be
entitled to receive any dividends.  In the event of a liquidation, dissolution,
or winding up of the corporation, whether voluntary or involuntary, the holders
of the shares of the Control Series shall be entitled to receive out of the
assets of the Company, whether such assets are capital or surplus in nature, the
sum of one tenth of one cent per share, after payment to the holders of any
senior Series.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) (1) All of the issued and outstanding CPI shares of common stock have been
sold or granted in full compliance with all applicable federal and state
securities laws, and CPI has made all applicable federal and state securities
laws filings required in connection with all such sales in a timely and complete
manner.
 
(d) (2) All of the TaxMasters CPI Shares, the Control Series of Preferred Stock
and the Earnout Shares to be issued under this Agreement  will be issued and
sold or granted in full compliance with all applicable federal and state
securities laws, and CPI will have made all applicable federal and state
securities laws filings required in connection with all such sales and issuances
in a timely and complete manner.
 
Section 2.3  Authority. The execution, delivery, and performance of this
Agreement by CPI and the transactions contemplated hereby have been duly
authorized by all necessary action of the Board of Directors and of the holders
of a majority of the issued and outstanding shares of common stock of CPI. This
Agreement is, and the other documents and instruments required hereby shall be,
when executed and delivered by CPI, the valid and binding obligations of CPI,
enforceable against CPI in accordance with their respective terms, subject only
to bankruptcy, insolvency, reorganization, moratorium or similar laws at the
time in effect affecting the enforceability or rights of creditors generally and
by general equitable principles which may limit the right to obtain equitable
remedies.
 
Section 2.4  Compliance with Laws and Other Instruments. CPI holds, and at all
times has held, all licenses, permits, and authorizations from all Governmental
Bodies, (as defined below) necessary for the lawful conduct of its business
pursuant to all applicable statutes, laws, ordinances, rules, and regulations of
all such authorities having jurisdiction over it or any part of its operations.
There are no violations or claimed violations known by CPI of any such license,
permit, or authorization or any such statute, law, ordinance, rule or
regulation. Neither the execution and delivery of this Agreement by CPI nor the
performance by CPI of its obligations under this Agreement will, in any material
respect, violate any provision of laws or will conflict with, result in the
material breach of any of the terms or conditions of, constitute a material
default under, permit any party to accelerate any right under, renegotiate, or
terminate, require consent, approval, or waiver by any party under, or result in
the creation of any lien, charge, encumbrance, or restriction upon any of the
properties or assets of CPI pursuant to, any of the Charter Documents or any
agreement (including, without limitation, government contracts), promissory
notes, indenture, mortgage, franchise, license, permit, lease or other
instrument of any kind to which CPI is a party or by which CPI or any of its
assets is bound or affected. No consent, approval, order or authorization of or
registration, declaration or filing with or exemption by or notice to
(collectively "Consents"), any court, administrative agency, commission or other
governmental authority or instrumentality, whether domestic or foreign (each a
"Governmental Body") or other third-party is required by or with respect to CPI
in connection with the execution and delivery of this Agreement by CPI or the
consummation by CPI of the transactions contemplated hereby, except for (i) the
approval of the Board of Directors and the consent of a majority of the holders
of common stock of CPI which has already been obtained, (ii) the filing of the
appropriate documents with the Secretary of State of the State of Nevada, FINRA,
and other regulatory authorities which has already occurred, and  (ii)  except
for such other Consents, which if not obtained or made would not affect
CPI’s  ability to close the Exchange Transaction.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.5  Financial Statements; Controls and Procedures; SEC Filings; No
Undisclosed Liabilities. (a)   Part 2.5(a) of the Disclosure Schedule includes
true and complete copies of CPI’s' audited consolidated balance sheet at
December 31, 2008 and December 31, 2007, and CPI’s audited statements of income,
cash flow and shareholders' equity for the years ended December 31, 2008 and
December 31, 2007, and the unaudited financial statements filed as part of CPI’s
10-Q for the period ended March 31, 2009 consisting of a consolidated balance
sheet as of March 31, 2009 and December 31 2008, the consolidated statements of
operations for the three months ended March 31, 2009 and 2008, and the
consolidated statements of cash flows for the three months ended March 31, 2009
and 2008  (collectively, the "CPI Financial Statements”). The CPI Financial
Statements  (i) were prepared in accordance with United States general accepted
accounting principles ("GAAP") (except as may be indicated in the footnotes to
such CPI Financial Statements and that unaudited financial statements may not
have notes thereto and other presentation items that may be required by GAAP and
are subject to normal and recurring year-end adjustments that are not reasonably
expected to be material in amount) applied on a consistent basis unless
otherwise noted therein throughout the periods indicated and (ii) fairly present
the financial condition and operating results of CPI as of the dates and for the
periods indicated therein.
 
(b)   Each of CPI and the CPI Subsidiary maintains, within the meaning of Rule
13a-15 (e) of the Securities and Exchange Act of 1934, as amended (the “1934
Act”), a system of disclosure controls and procedures designed to insure that
information required to be disclosed by CPI is recorded, processed, summarized
and reported within the time periods specified in the SEC’s rules and forms of
reporting.  Each of CPI and the CPI Subsidiary maintains, within the meaning of
Rule 13a-15(f) of the 1934 Act,  internal control over financial reporting
designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP and includes principles and policies that:  (1) pertain to
the maintenance of records that in reasonable detail accurately and fairly
reflect the transactions and dispositions of assets of CPI; (2)  provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GGAP, and that receipts
and expenditures of CPI are being made only in accordance with authorization of
management and the directors of CPI;  and (3)  provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of CPI’s assets; provided, however, that CPI’s internal control over
financial reporting is subject to the weakness identified in its Annual Report
on Form 10-K for the year ended December 31, 2008.
 
(c)   Part 2.4(c) of the Disclosure Schedule lists, and CPI has delivered to
TaxMasters,  accurate and complete copies of the documentation creating or
governing, all securitization transactions and "off-balance sheet arrangements"
(as defined in Item 303(c) of Regulation S-K under the 1934 Act) effected by CPI
since January 1, 2006.
 
(d)   Since January 1, 2002, there have been no formal or informal internal
investigations regarding financial reporting or accounting policies and
practices discussed with, reviewed by or initiated at the direction of the board
of directors or any committee thereof, the chief executive officer, the chief
financial officer or general counsel of CPI, or by the staff of the SEC or any
other Governmental Body.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)   As of the date of this Agreement, neither CPI nor the CPI Subsidiary has
any liability, indebtedness, obligation, expense, claim, deficiency, guaranty or
endorsement of any kind, whether accrued, absolute, contingent, matured,
unmatured or other (whether or not required to be reflected in the CPI Financial
Statements in accordance with GAAP) (each a "Liability"), individually or in the
aggregate, except for: (a) liabilities identified as such in the "liabilities"
column of the CPI June 2009 Balance Sheet; (b) normal and recurring current
liabilities that have been incurred by CPI or its Subsidiary since the date of
the CPI June 2009 Balance Sheet, in the ordinary course of business and which
are not in excess of Five Thousand Dollars ($5,000) in the aggregate;
(c) liabilities for performance of obligations of CPI or the CPI Subsidiary
under CPI contracts, all of which will be assigned by CPI at the Closing or
terminated by CPI without any liability for the termination.
 
Section 2.6 Taxes.  (a)   CPI and the CPI Subsidiary have timely filed all Tax
Returns that they were required to file under applicable Legal Requirements. All
such Tax Returns were correct and complete in all material respects and have
been prepared in material compliance with all applicable Legal Requirements.
Neither CPI nor the CPI Subsidiary is currently the beneficiary of any extension
of time within which to file any Tax Return. No claim has ever been made by an
authority in a jurisdiction where CPI or the CPI Subsidiary does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.
 
(b)   All Taxes due and owing by CPI or the CPI Subsidiary on or before the date
hereof (whether or not shown on any Tax Return) have been paid. The unpaid Taxes
of CPI and the CPI Subsidiary (A) did not, as of the date of the CPI June 2009
Balance Sheet, exceed the reserve for Tax Liability (rather than any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the CPI June 2009 Balance Sheet (rather than
any notes thereto), and (B) will not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of CPI in filing its Tax Returns. Since the date of the CPI June 2009
Balance Sheet, neither CPI nor the CPI Subsidiary has incurred any Liability for
Taxes outside the ordinary course of business or otherwise inconsistent with
past custom and practice.
 
(c)   CPI and the CPI Subsidiary have withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party.
 
(d)   There are no encumbrances for Taxes (other than Taxes not yet due and
payable) upon any of the assets of CPI or the CPI Subsidiary.
 
(e)   Neither CPI nor the CPI Subsidiary has received from any Governmental Body
any (i) notice indicating an intent to open an audit or other review,
(ii) request for information related to Tax matters, or (iii) notice of
deficiency or proposed adjustment of or any amount of Tax proposed, asserted, or
assessed by any Governmental Body against CPI or the CPI Subsidiary. No
proceedings are pending or being conducted with respect to any Tax matter and no
power of attorney (other than powers of attorney authorizing employees of CPI to
act on behalf of CPI) with respect to any Taxes of CPI or the CPI Subsidiary has
been filed or executed with any Governmental Body. There are no matters under
discussion with any Governmental Body, or known to CPI or the CPI Subsidiary
with respect to Taxes that are likely to result in an additional liability for
Taxes with respect to CPI or the CPI Subsidiary. Neither CPI nor the CPI
Subsidiary has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency nor has
any request been made in writing for any such extension or waiver.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)    All material elections with respect to Taxes affecting CPI or the CPI
Subsidiary as of the date hereof, are set forth on section 2.6 (f) of the
Disclosure Schedule.
 
(g)   Neither CPI nor the CPI Subsidiary is a party to any Tax allocation, Tax
sharing or similar agreement (including indemnity agreements other than employee
tax equalization agreements).
 
(h)    Neither CPI nor the CPI Subsidiary has ever been a member of an
affiliated group filing a consolidated, combined or unitary Tax Return (other
than a group the common parent of which is CPI) for federal, state, local or
foreign Tax purposes. Neither CPI nor the CPI Subsidiary have any liability for
the Taxes of any Person (other than CPI and any CPI Subsidiary) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local, or
foreign law), as a transferee or successor, by contract, or otherwise.
 
(i)  Neither CPI nor the CPI Subsidiary (i) is a partner for Tax purposes with
respect to any joint venture, partnership, or other arrangement or contract
which is treated as a partnership for Tax purposes, (ii) owns a single member
limited liability company which is treated as a disregarded entity, (iii) is a
shareholder of a "controlled foreign corporation" as defined in Section 957 of
the Code (or any similar provision of state, local or foreign law), (iv) is a
"personal holding company" as defined in Section 542 of the Code (or any similar
provision of state, local or foreign law), or (v) is a "passive foreign
investment company" within the meaning of Section 1297 of the Code.
 
(j)  Neither CPI nor the CPI Subsidiary has entered into any transaction
identified as a "listed transaction" for purposes of Treasury Regulations
Sections 1.6011-4(b)(2) or 301.6111-2(b)(2). Neither CPI nor the CPI Subsidiary
has entered into any transaction (i) that would result in a substantial
understatement of federal income tax within the meaning of Section 6662 of the
Code if the treatment claimed by CPI were disallowed and (ii) for which there is
no substantial authority for CPI' tax treatment of such transaction or for which
CPI has not disclosed on its Tax Return the relevant facts affecting the tax
treatment of such transaction.
 
(k)  Neither CPI nor the CPI Subsidiary has taken any action, or has any
knowledge of any fact or circumstance, that could reasonably be expected to
prevent the transactions contemplated hereby, including the Exchange
Transaction, from qualifying as a tax-free reorganization within the meaning of
Section 368(b) of the Code.
 
(l) For the purposes of this Agreement, the following terms shall have the
meanings set forth below:
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.
 
“Legal Requirement” shall mean any federal, state, foreign, material local or
municipal or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.
 
“Tax” shall mean any federal, state, local, foreign or other tax, including any
income tax, franchise tax, capital gains tax, gross receipts tax, value-added
tax, surtax, estimated tax, unemployment tax, national health insurance tax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, withholding tax, payroll tax, customs duty,
alternative or add-on minimum or other tax of any kind whatsoever, and including
any fine, penalty, addition to tax or interest, whether disputed or not.
 
 
10

--------------------------------------------------------------------------------

 
 
“Tax Return” shall mean any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information, and any amendment or
supplement to any of the foregoing, filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
 
Section 2.7  Leases in Effect; Real Property. CPI does not own any real property
and is not a party to any commercial or other form of space lease.
 
Section 2.8 Personal Property. CPI owns its personal property free and clear of
all liens, taxes, charges, encumbrances and claims of any kind.
 
Section 2.9   Litigation and Other Proceedings.  (a)  There is no pending Legal
Proceeding (as defined below in Section 2.9(c)), and (to the Knowledge of CPI)
no Person has threatened to commence any Legal Proceeding: (i) that involves CPI
or the CPI Subsidiary, any CPI director or officer (in his or her capacity as
such) or any of the material assets owned or used by CPI or the CPI Subsidiary;
or (ii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, this Agreement and the Exchange
Transaction. To the Knowledge of CPI, no event has occurred, and no claim,
dispute or other condition or circumstance exists, that will, or that would
reasonably be expected to, give rise to or serve as a basis for the commencement
of any such Legal Proceeding.
 
(b)  There is no order, writ, injunction, judgment or decree to which CPI or the
CPI Subsidiary, or any of the assets owned or used by CPI or the CPI Subsidiary,
is subject. To the Knowledge of CPI, no officer or director of CPI or the CPI
Subsidiary is subject to any order, writ, injunction, judgment or decree that
prohibits such officer or director from engaging in or continuing any conduct,
activity or practice relating to the business of CPI or any CPI Subsidiary or to
any material assets owned or used by CPI or the CPI Subsidiary.
 
(c)  For purposes of this Agreement, “Legal Proceeding” shall mean any action,
suit, litigation, arbitration, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation commenced, brought, conducted or heard by or
before, or otherwise involving, any court or other Governmental Body or any
arbitrator or arbitration panel.


Section 2.10 No Defaults. Each of CPI and Crown Equity is not, nor has CPI or
Crown Equity (i) received notice that it would be with the passage of time or
(ii) has any knowledge of any event that with the passage of time and/or written
notice thereof would cause CPI or Crown Equity to be, in default or violation of
any term, condition or provision of (i) the Charter Documents of CPI or Crown
Equity (as the case may be); (ii) any judgment, decree or order applicable to
CPI or Crown Equity (as the case may be); or (iii) any loan or credit agreement,
note, bond, mortgage, indenture, contract, agreement, lease, license or other
instrument to which CPI or Crown Equity (as the case may be) is now a party or
by which either of them or any of their respective properties or assets may be
bound.
 
Section 2.11   Major Contracts. Except as set forth on section 2.11 of the
Disclosure Schedule, CPI is not a party to or subject to any contract or
arrangement that will not be satisfied in its entirety or terminated prior to or
at the Closing of the Exchange Transaction without any remaining liability by
CPI to any other party.
 
Section 2.12  Insurance.  CPI has such insurance coverage as it deems reasonably
necessary in connection with the business it currently operates.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.13  Employees/ Consultants. CPI does not have any written or oral
contract of employment or consulting with anyone. CPI does not have any
employees, and has not had any employees for the period beginning January 1,
1999 to the date of this Agreement. Except as set forth on section 2.13 of the
Disclosure Schedule, there are no claims pending, or threatened to be brought,
in any court or administrative agency by any former CPI employee or consultant.
Except as set forth on section 2.13 of the Disclosure Schedule, CPI has paid in
full all salaries, benefits, bonuses, commissions or other forms of compensation
for all employees, consultants or agents of CPI.
 
Section 2.14  Employee Benefit Plans. CPI has not sponsored, maintained or
supported, or otherwise been a party to, any employee benefit plans, including,
without limitation, any "employee pension benefit plan" or "employee welfare
benefit plan", as such terms are defined in Section 3 of the Employee Retirement
Income Security Act of 1974, as amended.        
 
Section  2.15  Environmental Matters.  CPI and the CPI Subsidiary are in
compliance in all material respects with all applicable environmental laws,
which compliance includes the possession by CPI of all permits and other
Governmental Authorizations required under applicable Environmental Laws and
compliance with the terms and conditions thereof. Neither CPI nor the CPI
Subsidiary has received since January 1, 2006 any written notice or other
communication (in writing or otherwise), whether from a Governmental Body,
citizens group, employee or otherwise, that alleges that CPI or the CPI
Subsidiary is not in compliance with any environmental law, and, to the
Knowledge of CPI, there are no circumstances that may prevent or interfere with
CPI's compliance with any environmental law in the future.
 
Section 2.16  Intellectual Property.  (a) CPI does not own any “Intellectual
Property” which for purposes of this section 2.16 is defined as (a) United
States, foreign and international patents, patent applications, including
provisional applications, statutory invention registrations, invention
disclosures and inventions, (b) trademarks, service marks, trade names, domain
names, URLs, trade dress, logos and other source identifiers, including
registrations and applications for registration thereof, (c) copyrights,
including registrations and applications for registration thereof, and (d)
software, formulae, customer lists, trade secrets, know-how, confidential
information and other proprietary rights and intellectual property, whether
patentable or not.
 
(b)  CPI and its directors, officers and employees are not bound by any contract
to indemnify, defend, hold harmless, or reimburse any other person with respect
to any Intellectual Property infringement, misappropriation, or similar claim.
CPI has never assumed, or agreed to discharge or otherwise take responsibility
for, any existing or potential liability of another person for infringement,
misappropriation, or violation of any Intellectual Property right. To the
Knowledge of CPI, CPI has never infringed on the Intellectual Property rights of
any other Person, and has never receive notice of any such Claim.
 
Section 2.17 Brokers and Finders.  CPI has not retained any broker, finder, or
investment banker in connection with this Agreement or any of the transactions
contemplated by this Agreement, nor (ii) does or will CPI owe any fee or other
amount to any broker, finder, or investment banker in connection with this
Agreement or the transactions contemplated by this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.18   Disclosure. Neither the representations or warranties made by
CPI, or any other certificate executed and delivered by CPI pursuant to this
Agreement, contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements or facts contained herein or
therein not misleading in light of the circumstances under which they were
furnished.
 
Section 2.19 OTCBB/Exchange Act Reporting; Compliance.  (a)  CPI Common Stock is
currently eligible for quotation on the OTCBB and has not received notice of any
kind, written or oral, that its ability to remain on the OTCBB is the subject of
any regulatory or other proceeding or investigation of any kind by anyone
including without limitation, the SEC and FINRA.  CPI is a “reporting company”
within the meaning of the Rules and Regulations of the Exchange Act, and, except
as set forth on the Disclosure Schedule, is current in all its reporting
obligations under the Exchange Act.
 
(b)  CPI has delivered to TaxMasters accurate and complete copies of all
registration statements, proxy statements, Certifications (as defined below) and
other statements, reports, schedules, forms and other documents filed by CPI
with the SEC since January 1, 2003 (the "CPI SEC Documents"), other than such
documents that can be obtained on the SEC's website at www.sec.gov. Except as
set forth on section 2.19 of the Disclosure Schedule, all statements, reports,
schedules, forms and other documents required to have been filed by CPI or its
officers with the SEC have been so filed on a timely basis. As of the time it
was filed with the SEC (or, if amended or superseded by a filing prior to the
date of the Exchnage Agreement, then on the date of such filing), each of the
CPI SEC Documents complied in all material respects with the applicable
requirements of the Securities Act of 1933 , as amended (the “1933 Act”) or the
1934 Act (as the case may be) and, as of the time they were filed, none of the
CPI SEC Documents contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The certifications and statements required by
(A) Rule 13a-14 under the 1934 Act and (B) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act) relating to the CPI SEC Documents (collectively, the
"Certifications") are accurate and complete and comply as to form and content
with all applicable Legal Requirements. As used in this Section 3, the term
"file" and variations thereof shall be broadly construed to include any manner
in which a document or information is furnished, supplied or otherwise made
available to the SEC.
 
ARTICLE III
 
Representations and Warranties of TaxMasters.
 
TaxMasters represents and warrants to CPI that, except as set forth in the
disclosure schedule delivered by TaxMasters to CPI to on the date hereof and
initialed by the Parties (the "Disclosure Schedule"), the statements contained
in this Article III are correct and complete as of the date of this Agreement
and will be correct and complete as of the Closing Date (as though made then and
as though the Closing Date were substituted for the date of the
Exchange  Agreement throughout this Article III).   The Disclosure Schedule will
be arranged in paragraphs corresponding to the numbered and lettered sections
contained in this Article III. The representations and warranties in the
Disclosure Schedule are also modified by the incorporation or exclusion of the
“Knowledge” of TaxMasters where so indicated.
 
“Knowledge” means, with respect to an individual, that such individual is
actually aware of the relevant fact or such individual would reasonably be
expected to know such fact in the ordinary course of the performance of the
individual’s employee or professional responsibility. Any Person that is an
Entity shall have Knowledge if any officer or director of such Person as of the
date such knowledge is imputed has Knowledge of such fact or other matter.
 
 
13

--------------------------------------------------------------------------------

 
 
TaxMasters represents and warrants to CPI as follows; provided, however, that
the TaxMasters Stockholder makes the representations and warranties set forth
only in sections 3.2 and 3.2A:


Section 3.1 Organization, Standing and Power. TaxMasters is a corporation duly
organized and validly existing under the laws of the State of Nevada, and has
all requisite power and authority to own, lease and operate its properties and
to carry on its businesses as now being conducted, and is duly qualified and in
good standing to do business in each jurisdiction in which a failure to so
qualify would have a material adverse effect on the business of
TaxMasters.  TaxMasters has delivered or made available to CPI complete and
correct copies of the certificate of incorporation, bylaws, and/or other primary
charter and organizational documents ("Charter Documents") of TaxMasters, in
each case, as amended to the date hereof.
 
Section 3.1A Subsidiaries; Investments. TaxMasters has not made any investments
in and does not own any capital stock or any other form of equity in any
corporation or other entity regardless of its organizational form, except as
shown on the financial statements of TaxMasters.
 
Section 3.2   Authority.  Each of TaxMasters and the TaxMasters Stockholder has
duly and validly executed and delivered this Agreement, and this Agreement
constitutes the valid, binding, and enforceable obligation of each of TaxMasters
and the TaxMasters Stockholder in accordance with its terms.  The TaxMasters
Stockholder has full power and authority to execute and deliver this Agreement
and to perform his obligations hereunder.  TaxMasters and the TaxMasters
Stockholder need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement. The
TaxMasters Stockholder holds of record and owns beneficially all of the
TaxMasters Shares shown opposite his name on Schedule A hereto, free and clear
of any restrictions on transfer under the laws of the United States or any other
jurisdiction in which said Stockholder is domiciled, including any taxes,
security interests, pledges, encumbrances, options, warrants, purchase rights,
contracts, commitments, equities, claims, and demands of any kind (together
“Claims”).  The TaxMasters Stockholder is not a party to any option, warrant,
and purchase right, or other contract or commitment that could require the
TaxMasters Stockholder to sell, transfer, or otherwise dispose of any of the
TaxMasters Shares.
 
Section 3.2A Investment; Restrictions on Transfer; Legends.  (a) The TaxMasters
Stockholder: (i) understands that none of the TaxMasters CPI Shares, the Control
Series of Preferred Shares and the Earnout Shares have been, and none of them
will be, registered under the 1933 Act, or under any United States state
securities laws, and are being offered and sold in reliance upon United States
federal and state exemptions for transactions not involving any public offering,
(ii) is acquiring the TaxMasters CPI Shares,  the Control Series of Preferred
Shares and the Earnout Shares solely for his own account for investment
purposes, and not with a view to the distribution thereof, (iii) is a
sophisticated investor with knowledge and experience in business and financial
matters, (iv) has received certain information concerning CPI and has had the
opportunity to obtain additional information as desired in order to evaluate the
merits and the risks inherent in holding the TaxMasters CPI  Shares, the Control
Series of Preferred Shares and the Earnout Shares, and (v) is able to bear the
economic risk and lack of liquidity inherent in holding the TaxMasters CPI
Shares, the Control Series of Preferred Shares and the Earnout Shares.
 
(b) Without in any way limiting the representations set forth above, the
TaxMasters Stockholder further agrees not to make any disposition of all or any
portion of the TaxMasters CPI Shares, the Control Series of Preferred Shares and
the Earnout Shares unless and until: 
 
 
14

--------------------------------------------------------------------------------

 
 
(i) there is then in effect a registration statement under the 1933 Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(ii) the TaxMasters Stockholder shall have notified CPI of the proposed
disposition and shall have furnished CPI with a statement of the circumstances
surrounding the proposed disposition, and, if reasonably requested by CPI, the
TaxMasters Stockholder shall, at his expense, furnish CPI with an opinion of
counsel, reasonably satisfactory to CPI, that such disposition shall not require
registration of such securities under the Securities Act.
 
(c) It is understood that the certificates evidencing the TaxMasters CPI Shares,
the Control Series of Preferred Shares and the Earnout Shares, shall bear
legends substantially similar to the legends set forth below (in addition to any
legend required under applicable state securities laws):
 
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER UNITED STATES FEDERAL OR STATE
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED
OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY, NOR MAY THIS SECURITY BE
TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT REGISTRATION OF SUCH SECURITY
UNDER ALL APPLICABLE UNITED STATES FEDERAL OR STATE SECURITIES LAWS OR
COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH COMPLIANCE, AT THE
OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF THE SECURITY HOLDER’S
COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF SUCH
REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.”
 
Any other legends required by state securities laws applicable to any individual
Investor.
 
The legend set forth above shall be removed by CPI upon delivery to CPI of an
opinion by counsel, reasonably satisfactory to CPI, that a registration
statement under the 1933 Act is at that time in effect with respect to the
legended security or that such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer shall not jeopardize the exemption or exemptions from registration
pursuant to which CPI issued the TaxMasters CPI Shares, the Control Series of
Preferred Shares and the Earnout Shares.
 
Section 3.3 Compliance with Laws and Other Instruments. The execution and
delivery of this Agreement by TaxMasters and the TaxMasters Stockholder and the
performance by TaxMasters and the TaxMasters Stockholder of their obligations
under this Agreement will not violate any provision of law or conflict with,
result in the breach of any of the terms and conditions of, constitute a default
under, permit any party to accelerate any right under, renegotiate or terminate,
require consent, approval, or waiver by any party under, or result in the
creation of any lien, charge, or encumbrance upon, any of the properties,
assets, or shares of capital stock of TaxMasters or the TaxMasters  Stockholder
pursuant to any charter document of TaxMasters or any agreement, indenture,
mortgage, franchise, license, permit, lease, or other instrument of any kind to
which TaxMasters or the TaxMasters Stockholder  is a party or by which
TaxMasters, the TaxMasters Shares or any of its assets are  bound or affected.
No Consent is required from or with respect to TaxMasters or the TaxMasters
Stockholder in connection with the execution and delivery of this Agreement by
TaxMasters and the TaxMasters Stockholder or the consummation by TaxMasters and
the TaxMasters Stockholder of the transactions contemplated hereby, except for
authorization of the Board of Directors of TaxMasters and the consent of the
TaxMaster Stockholder, both of which have already been obtained.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.4 Financial Statements. TaxMasters has delivered to CPI its audited
financial statements for the fiscal years ended December 31, 2008 and December
31, 2007 (the “TaxMasters Financial Statements”).  TaxMasters represents and
warrants that the TaxMasters Financial Statements are true, complete and correct
and accurately reflect the financial condition of TaxMasters for the periods
indicated.  TaxMasters represents and warrants that, except as set forth on the
TaxMasters Financial Statements, there are no off-balance sheet liabilities,
claims or obligations of any nature, whether accrued, absolute, contingent,
anticipated, or otherwise, whether due or to become due, of TaxMasters.
 
Section 3.5  Capital Structure. The authorized capital stock of TaxMasters
consists of one hundred ten thousand (110,000)  shares of TaxMasters Common
Stock, par value $.001 per share ("TaxMasters Common Shares"), of which 100,000
Common Shares are issued and outstanding. At the date of Closing of
the  Exchange Agreement, all TaxMasters Common Shares issued and outstanding,
are owned of record and beneficially by the TaxMasters Stockholder. The
TaxMasters Common Shares that are owned by the TaxMasters Stockholder have been
duly and validly issued, are fully paid, nonassessable and are not subject to
any preemptive rights. There are no options, warrants, calls, conversion rights,
commitments, agreements, contracts, understandings, restrictions, arrangements
or rights of any character to which TaxMasters is a party or by which TaxMasters
may be bound obligating TaxMasters to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of the capital stock of TaxMasters,
or obligating TaxMasters to grant, extend or enter into any such option,
warrant, call, conversion right, conversion payment, commitment, agreement,
contract, understanding, restriction, arrangement or right. TaxMasters does not
have outstanding any bonds, debentures, notes or other indebtedness the holders
of which (i) have the right to vote (or convertible or exercisable into
securities having the right to vote) with holders of TaxMasters Common Shares on
any matter.
 
Section 3.6 Intellectual Property Rights. TaxMasters owns or possesses adequate
rights to use all Intellectual Property which are necessary to conduct its
business as currently conducted, (b) TaxMasters does not expect the expiration
of any Intellectual Property would result in a material adverse effect on
TaxMasters, (c) TaxMasters has not received any notice of, and has no knowledge
of, any infringement of or conflict with asserted rights of TaxMasters by others
with respect to any Intellectual Property which would result in a material
adverse effect on TaxMasters, and (d) TaxMasters  has not received any notice
of, and has no knowledge of, any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would reasonably be expected to have a material adverse effect on TaxMasters.
Except as otherwise disclosed in TaxMasters's Disclosure Schedule, to the
knowledge of TaxMasters there is no claim being made against TaxMasters
regarding the Intellectual Property of any other person. As used in this Section
only, references to the "knowledge" of TaxMasters shall mean only the actual
knowledge of the officers of TaxMasters.
 
Section 3.7 Litigation and Other Proceedings.   (a)   Except as set forth on
section 3.7 of the Disclosure Schedule, there is no pending Legal Proceeding,
and (to the Knowledge of TaxMasters) no Person has threatened to commence any
Legal Proceeding: (i) that involves TaxMasters, any TaxMasters director or
officer (in his or her capacity as such) or any of the material assets owned or
used by TaxMasters; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, this
Agreement and the Exchange Transaction. To the Knowledge of TaxMasters, no event
has occurred, and no claim, dispute or other condition or circumstance exists,
that will, or that would reasonably be expected to, give rise to or serve as a
basis for the commencement of any such Legal Proceeding.
 
(b)  There is no order, writ, injunction, judgment or decree to which
TaxMasters, or any of the assets owned or used by TaxMasters, is subject. To the
Knowledge of TaxMasters, no officer or director of TaxMasters is subject to any
order, writ, injunction, judgment or decree that prohibits such officer or
director from engaging in or continuing any conduct, activity or practice
relating to the business of TaxMasters or to any material assets owned or used
by TaxMasters.
 
 
16

--------------------------------------------------------------------------------

 


Section 3.8  No Defaults. TaxMasters is not, and has not received notice that it
would be with the passage of time, in default or violation of any term,
condition or provision of (i) the Charter Documents of TaxMasters; (ii) any
judgment, decree or order applicable to TaxMasters; or (iii) any loan or credit
agreement, note, bond, mortgage, indenture, contract, agreement, lease, license
or other instrument to which TaxMasters is now a party or by which it or any of
its properties or assets may be bound, except for defaults and violations which,
individually or in the aggregate, would not have a material adverse effect on
the business of TaxMasters.
 
Section  3.9  Title to Properties: Leasehold Interests. Except as set forth on
section 3.9 of the Disclosure Schedule, TaxMasters has good and valid title to
all properties and assets, real and personal, as may be required to operate its
business.
 
Section 3.10  Condition of Tangible Assets. All material items of TaxMasters’s
tangible personal property are in good condition and repair, subject to normal
wear and tear, and are usable in the regular and ordinary course of business of
TaxMasters.        
 
Section 3.11  Contracts and Commitments.  Except as set forth on section 3.11 of
the Disclosure Schedule, TaxMasters is not in material default in the
performance, observance or fulfillment of any obligations, covenants or
conditions of any agreement, contract or other commitment to which it is a
party, either singly or in the aggregate.
 
Section 3.12  No Broker or Finder.  TaxMasters has not dealt with or retained
any finder or broker whose fees or expenses have been paid by TaxMasters or for
whose fees or expenses they would be responsible in connection with this
Agreement or the Exchange Transactions.        
 
Section 3.13  Employee Benefit Plans and Arrangements. TaxMasters is not in
material violation of any employee benefit plan it sponsors or supervises.
 
Section 3.14  Tax Matters.TaxMasters has filed or will file on a timely basis
(including all extensions) all Tax Returns which were required to have been
filed prior to the Closing Date and such returns are complete and accurate in
all respects.  TaxMasters has paid or provided for all Taxes which have been
incurred or are due and payable pursuant to such Tax Returns or pursuant to any
assessments received in connection with such Returns. No taxing authority has
provided TaxMasters with any notice of any questions relating to or claims
asserted for Taxes against TaxMasters for which it may be liable. All Taxes
which TaxMasters is required by law to withhold or collect have been duly
withheld or collected and, to the extent required, have been paid over to the
proper governmental authorities. 
 
Section 3.15  Disclosure.  The representations or warranties made by TaxMasters
in this Agreement, and in the Disclosure Schedule or any other certificate
executed and delivered by TaxMasters pursuant to this Agreement, do not contain
any untrue statement of a material fact, or omit to state a material fact
necessary to make the statements or facts contained herein or therein not
misleading in light of the circumstances under which they were furnished.
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
Section 4.1 Conditions to Each Party's Obligation to Effect the Exchange
Transaction. The respective obligation of each party to close the Exchange
Transaction shall be subject to the satisfaction prior to the Closing Date of
the following conditions:
 
 
17

--------------------------------------------------------------------------------

 
 
Section 4.1.1 Governmental Filings and Approvals. All Consents legally required
for the consummation of the Exchange Transaction and the transactions
contemplated by this Agreement, including the filing of the Name Change with
FINRA, the receipt of a new trading symbol from FINRA, the receipt of a new
CUSIP Number from the CUSIP Bureau, and including all filings, consents and
approvals under the Exchange Act, if any, shall have been filed, occurred, or
been obtained, other than such Consents, for which the failure to obtain would
have no material adverse effect on the consummation of the Exchange Transaction
or the other transactions contemplated hereby or on the business of CPI or
TaxMasters.
 
Section 4.1.2 No Restraints. No statute, rule, regulation, executive order,
decree or injunction shall have been enacted, entered, promulgated or enforced
by any United States, court or other Governmental Body of competent jurisdiction
which enjoins or prohibits the consummation of the Exchange Transaction.
 
Section 4.1.3  No Legal Action. There shall not be overtly threatened or pending
any action, proceeding or other application before any court or Governmental
Body brought by any person or Governmental Body: (i) challenging or seeking to
restrain or prohibit the consummation of the transactions contemplated by this
Agreement, or seeking to obtain any damages caused by such transactions which if
successful would have a material adverse effect on the viability of such
transactions; or (ii) seeking to prohibit or impose any limitations on the
ownership of the TaxMasters CPI Shares, the Control Series of Preferred Shares
or the Earnout Shares by the TaxMasters Stockholder, or the operation and
control of CPI, or to compel TaxMasters to dispose of or hold separate all or
any portion of its business or assets as a result of the transactions
contemplated by this Agreement which if successful would have a material adverse
effect on the viability of such transactions.
 
Section 4.2 Conditions to Obligations of TaxMasters and the TaxMasters
Stockholder. The obligations of TaxMasters and the TaxMasters Stockholder to
close the Transaction are subject to the satisfaction of the following
conditions unless waived by TaxMasters:
 
Section 4.2.1  Representations and Warranties of CPI. The representations and
warranties of CPI set forth in or required by this Agreement and the CPI
Disclosure Schedule shall be true and correct in all respects as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date, except as otherwise contemplated by this Agreement. TaxMasters
shall have received a certificate signed by an officer of CPI, to such effect on
the Closing Date.
 
Section 4.2.2  CPI Agreements. TaxMasters and the TaxMasters Stockholder  shall
have received documentary evidence satisfactory to both of them and their
counsel that CPI has complied with all of the conditions listed in section
1.2(a) and (b)(2) of this Agreement.
 
Section 4.2.3  Resignation of CPI Directors and Officers.  As of the Closing,
all of the CPI directors, officers, and employees (if any) shall have been
terminated or resigned.
 
Section 4.2.4  Consents. TaxMasters and the TaxMasters Stockholder shall have
received duly executed copies of all third-party consents, approvals,
assignments, waivers, authorizations or other certificates contemplated by this
Agreement or the Disclosure Schedule or reasonably deemed necessary by
TaxMasters's and the TaxMasters Stockholder’s legal counsel to consummate the
transactions contemplated hereby in form and substance satisfactory to
TaxMasters and said counsel.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 4.2.5   OTCBB and Exchange Act. CPI shall continue to be eligible for
quotation on the OTCBB, and shall be current in all its reporting obligations
under the Exchange Act except for the post-Closing filings required under this
Agreement.
 
Section 4.3  Conditions of Obligation of CPI. The obligation of CPI to effect
the Exchange Transaction is subject to the satisfaction of the following
conditions unless waived by CPI:
 
Section 4.3.1 Representations and Warranties of TaxMasters and the TaxMasters
Stockholder.  The representations and warranties of TaxMasters and the
TaxMasters Stockholder set forth in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date, except as otherwise
contemplated by this Agreement, and CPI shall have received a certificate signed
on behalf of TaxMasters by an officer of TaxMasters, and a certificate signed by
the TaxMasters Stockholder to such effect.
 
Section 4.3.2 Performance of Obligations of TaxMasters and the TaxMasters
Stockholder. TaxMasters and the TaxMasters Stockholder shall have performed in
all material respects all agreements and covenants required to be performed by
them under this Agreement prior to the Closing Date, and CPI shall have received
a certificate signed on behalf of TaxMasters by an officer of TaxMasters to such
effect.
 
Section 4.3.3 Agreements of TaxMasters and TaxMasters Stockholders.   CPI shall
have received documentary evidence satisfactory to CPI and its counsel that
TaxMasters and the TaxMasters Stockholder have complied with all of the
conditions listed in section 1.2(a) and (b)(1) of this Agreement.
 
ARTICLE V
 
POST-CLOSING COVENANTS


Section 5.1   The  Earnout Shares.  (a)  As part of the Exchange Transaction CPI
covenants and agrees to issue additional shares of its common stock to the
TaxMasters Stockholder in accordance with the following conditions:


(i)  The maximum number of such additional shares of CPI Common Stock that CPI
shall be required to issue shall not exceed two hundred ninety nine million
(299,000,000) shares of common stock (the “Earnout Shares”).
(ii)  The Earnout Shares shall be issued pursuant to the following calculation:
(1)  CPI shall calculate its “Net Income” in the manner provided by GAAP, which
for the purposes of the Earnout Shares shall be the “net income” as reported by
CPI in its periodic report covering the applicable Earn Out Period (as defined
below) as re-calculated by CPI by excluding (A) any employee compensation
expense required to be recognized by CPI for such Earn Out Period pursuant to
SFAS 123(R) (Share-Based Payment) and (B) any expense, loss or charge recognized
by CPI from any discontinued operations (including, but not limited to, any such
expense, loss or charge from the sale of Crown Equity pursuant to Section 5.2
hereof);
 
 
19

--------------------------------------------------------------------------------

 
 
(2)  The Net Income amount shall be multiplied by twenty (20);
(3)  The total figure in (2) represents the number of Earnout Shares to be
issued for the period covered by the calculation;
(4)  The combined total of the number of Earnout Shares and the TaxMasters CPI
Shares shall be subtracted from six hundred million (600,000,000)(the
“Ceiling”), and the Earnout Shares shall be issued to the TaxMasters
Stockholder.
(5)  The  steps in (1) – (3) shall be repeated for each period of the
calculation; however, the number to be subtracted from the Ceiling as provided
in step (4) shall be the TaxMasters CPI Shares and the cumulative total of the
Earnout Shares previously issued and to be issued to the date of the
calculation.
(6)  If for any period of calculation the total of (i) the TaxMasters CPI
Shares,
(ii)  the Earnout Shares issued to date and (iii)  the proposed Earnout Shares
to be issued will exceed the Ceiling,  then CPI will issue only such number of
additional Earnout Shares as will equal the Ceiling.
(7)  When the Ceiling has been reached the TaxMaster Stockholder’s right to
receive Earnout Shares will terminate.
(iii)   The periods of calculation for the Earnout Shares shall be the
following:
Fiscal years ending ed December 31, 2009, December 31, 2010, December 31, 2011,
December 31, 2012, December 31, 2013, December 31, 2014 and the fiscal quarters
ending March 31, 2014 and June 30, 2014 (each an “Earn Out Period”).
(iv)  The calculation shall be made within ninety (90) days after end of each
period of calculation for a fiscal year and forty five (45) days after the end
of each period of calculation for a fiscal quarter.
(v)   CPI shall issue the Earnout Shares  within  ten (10) days after receipt of
the calculation.
(vi)  All of the Earnout Shares shall be restricted shares of CPI and shall bear
a legend comparable to the legend described in section 3.2A of the Exchange
Agreement.
(vii)  None of the Earn Out Shares shall have registration rights.
 
(b) CPI represents and warrants to the TaxMasters Stockholder that (i) all of
the Earnout Shares which may be issued will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and free from all taxes, liens and charges
with respect to the issuance thereof.   CPI covenants to the TaxMasters
Stockholder that it will (i) not amend or modify any provision of its Articles
of Incorporation or by-laws in any manner that would adversely affect in any way
the Earnout Shares.  CPI further covenants and agrees that it will take all such
action as may be required to assure that CPI shall at all times have authorized
and reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the issuance of the Earnout Shares  in full.
 
Section 5.2   Sale of Crown Equity.  Each of CPI and TaxMasters hereby covenants
that within thirty (30) days after the Closing Date but effective as of the
Closing, CPI shall sell all of the issued and outstanding shares of Crown Equity
Holdings, Inc. (“Crown Equity”) CPI owns to Crown Marketing Corp., a Nevada
corporation, upon the terms and conditions to which CPI and Crown Management
have previously agreed.  Prior to the completion of the sale, both CPI and
TaxMasters agree that neither CPI nor TaxMasters shall issue, authorize the
issuance of, or cause the issuance of any shares of Crown Equity to
anyone.  Additionally, both CPI and TaxMasters agree that Crown Equity's present
management shall continue operating Crown Equity as it is presently being
operated until said sale is completed.  Neither CPI nor TaxMasters shall assert
or attempt to assert any dominion or control over Crown Equity after the
execution of this Agreement.
 
Section 5.3   Further Assurances.  Each party hereby covenants to and with all
other parties  that, from time to time after the Closing of the Exchange
Transaction, at any party’s reasonable request, any other party will do,
execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered such further acts, conveyances, transfers,
assignments, powers of attorney and assurances as the requesting party may
require to effectuate the intentions of the parties under this Agreement and the
Exchange Transaction.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
INDEMNIFICATION
 
(a)  Survival of Representations and Warranties; Survival of Covenants.  All of
the representations and warranties of CPI, TaxMasters and the TaxMasters
Stockholder contained in this Agreement, the Schedules and the Exhibits shall
survive and not merge at the Closing hereunder and continue in full force and
effect for a period of ninety (90) days after the Closing Date. The respective
covenants and agreements of the parties contained in this Agreement shall
survive the execution and delivery of this Agreement until fully performed.
 
(b)  Scope of Indemnification by the CPI Indemnitors.  Beginning on and after
the Closing Date and for a period of ninety (90) days thereafter (the
“Indemnification Period”), and subject to the other provisions of this Section
6, each of Zaman Trust, Tisa Capital and Phoenix Consulting (collectively the
“CPI Indemnitors” and individually a “CPI Indemnitor”)   shall, severally and
not jointly, indemnify, defend and hold harmless TaxMasters, the TaxMasters
Stockholder and their respective officers, directors, agents,  employees,
successors and assigns (collectively the “TaxMaster Indemnitees” and
individually a “TaxMasters Indemnitee”) from and against any and all losses,
damages, penalties, costs, charges, fees, judgments, expenses, Taxes,
Liabilities, obligations and Actions of any kind (including reasonable fees and
disbursements of counsel) damage, loss, expense, cost or other deficiency
sustained by any TaxMasters Indemnitee as a result of any (i) assessment of
Taxes, (ii) entry of judgments or (iii) the assertion  of any other liabilities
of, or claims, actions, suits, demands, assessments or Proceedings ((i), (ii)
and (iii) are referred to hereinafter together as a “Claim”) made against a
TaxMasters Indemnitee of any nature with respect to CPI, this Agreement or the
Exchange Transaction, whether accrued, absolute, contingent or otherwise, known
or unknown, which (i) existed at, or arises out of transactions entered into or
events occurring prior to, the Closing Date, to the extent that such  Claim is
attributable, in whole or in part, to the period prior to the Closing Date (but
only in respect of such portion of the claim as is attributable to the
pre-Closing Date period), (ii) arises out of or the existence of which is a
breach of any representation or warranty or the non-fulfillment or breach of any
covenant or undertaking of CPI and the CPI Indemnitees contained in this
Agreement; provided, however, there is specifically excluded from the covenants
CPI’s obligation to issue the Earnout Shares except insofar as such Claim is
asserted against CPI and not any of the remaining CPI Indemnitors,  or (iii)
relate to any CPI liability and obligation or agreement retained by CPI and not
assumed by TaxMasters hereunder.
 
(c)  Scope of Indemnification of TaxMasters.  During the Indemnification Period
and subject to the other provisions of this Section 6,, TaxMasters shall
indemnify, defend and hold harmless CPI, its officers, directors, agents and
employees, and their respective successors and assigns (collectively the “CPI
Indemnitees” and individually a “CPI Indemnitee”) against and from any damage,
loss, cost,  expense or other deficiency sustained by any CPI Indemnitee as a
result of any Claim made against any CPI Indemnitee of any nature, whether
accrued, absolute, contingent or otherwise, known or unknown, which (i) arise
out of or the existence of which is a breach of any representation or warranty
or the non-fulfillment or breach of any covenant or undertaking of Taxasters
contained in this Agreement; or (ii) arise or result from a transaction entered
into, events occurring or liabilities incurred after, or attributable, in whole
or in part,  to the period following the Closing Date (but only in respect of
such portion of the claim as is attributable to the post-Closing Date period).
 
(d)  Making of Claims.  A claim for indemnity pursuant to this Article VI may
only be made by an indemnified party by written notice to the indemnifying party
which notice shall be given within sixty (60) days after the indemnified party
becomes aware of the Claim or matter giving rise to an indemnification
right.  Such written notice shall set forth in reasonable detail the basis upon
which such Claim for indemnity or right to indemnification is made.
Notwithstanding the indemnification in Subsections (b) and (c) of this Section
6.1, no party shall assert any claim for indemnification against any other party
under this Agreement unless the amount of the claim is at least $5,000 provided,
however, there is specifically excluded from the operation of this requirement
the following obligations of the parties none of which shall be subject to any
minimum threshold: (1) the respective obligations of the parties to pay their
own Exchange Transaction taxes, costs and expenses including legal and
accounting fees; (2) CPI’s obligation to eliminate all liabilities and
obligations of CPI at or prior to the Closing; and (3) the respective
obligations of the parties to deliver to each other the TaxMasters CPI Shares,
the Control Series of Preferred Shares, the Earnout Shares, and the TaxMasters
Shares.
 
 
21

--------------------------------------------------------------------------------

 
 
(e)  Claims and Litigation.  If any person or entity not a party to this
Agreement shall make any demand or claim or pursue or file or threaten to file
any lawsuit or other proceeding, which demand, claim, lawsuit or proceeding may
result in any liability, damage, deficiency or loss to an indemnified party,
then the indemnified party shall give notice of such demand, claim, lawsuit or
other proceeding to an indemnifying party, and the indemnifying party shall have
the option, at the cost and expense of the indemnifying party, to retain counsel
to defend any such demand, claim, lawsuit or other proceeding.  Thereafter, the
indemnified party shall be permitted to participate in such defense at its or
their own expense.  If the indemnifying party shall fail to respond within
thirty (30) days after receipt of such notice of any such demand, claim, lawsuit
or proceeding, or shall notify the indemnified party that it does not intend to
defend such demand, claim, lawsuit or proceeding, the indemnified party shall
conduct the defense of such demand, claim, lawsuit or proceeding as it or they
may in their discretion deem proper, at the cost and expense of the indemnifying
party.  If the indemnifying party elects to assume the defense of a third party
claim, the indemnified party will cooperate in all reasonable respects with the
indemnifying party in connection with such defense including retaining and
delivering to the indemnifying party records and information which are
reasonably relevant to such third party claim.  Whether or not the indemnifying
party shall have assumed the defense of a third party claim, no party shall
admit any liability with respect to, or settle, compromise or discharge, such
third party claim without prior written consent of the other parties, which
consent shall not be withheld if the proposed settlement is in fact reasonable
under the prevailing facts and circumstances.  Nothing in this Subsection (e)
shall prevent an indemnified party from taking such action as may be necessary
prior to the end of the thirty (30) day period provided for above to prevent a
default judgment from being entered.
 
(f)  Attorneys' Fees and Expenses.  The rights of an indemnified party shall
extend, to recovery of all interest, penalties, costs and expenses, including,
without limitation, reasonable attorneys' fees, expert witness fees and
accountants incident to any of the matters covered by this Article VI.
 
(g)  Cap on Indemnification.   The maximum liability for indemnification under
this Article VI by any CPI Indemnitor or TaxMasters shall be $150,000.
 
ARTICLE VII
 
MISCELLANEOUS  
 
Section 7.1  Expenses.  Each party shall pay its own expenses incidental to the
preparation of this Agreement and the consummation of the Exchange Transaction
and other transactions contemplated by this Agreement.
 
Section 7.2  Contents of Agreement; Amendment; Parties in Interest; etc. This
Agreement, the attached exhibits, including the Disclosure Schedules of the
respective parties hereto, attached hereto or subsequently delivered to the
other parties sets forth the entire understanding of the parties with respect to
the transactions contemplated by this Agreement. Any and all previous agreements
and understandings between or among the parties regarding the subject matter
hereof, whether written or oral, are terminated, null and void, and are
superseded by this Agreement. This Agreement shall not be amended or modified
except by written instrument duly executed by CPI, TaxMasters and the TaxMasters
Stockholder.
 
Section 7.3  Assignments and Binding Effect. This Agreement may not be assigned
prior to the Closing by any party without the prior written consent of all of
the other parties hereto. Any such assignment or purported assignment shall be
null and void and shall result in the termination of this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 7.4  Waiver. Any term or provision of this Agreement may be waived at
any time by the party entitled to the benefit thereof by a written instrument
duly executed by such party.
 
Section 7.5  Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given only if delivered personally or sent by overnight
courier, delivery charges prepaid, or by registered or certified mail, postage
prepaid, or by facsimile transmission, confirmation received, as follows:


If to TaxMasters or the TaxMasters Stockholder: c/o Mr. Patrick R. Cox,
President and CEO, TaxMasters, Inc., 900 Town and Country Lane, Suite 400,
Houston, Texas 77024, e-mail patrick.cox@txmstr.com, Facsimile: (713) 463-2936,
with a copy by facsimile to Michael L. Wallace, Esq., General Counsel and
Secretary, TaxMasters, Inc., 900 Town and Country Lane, Suite 400, Houston,
Texas 77024, e-mail michael.wallace@txmstr.com, Facsimile: (713) 463-2936 and to
 Richard C. Fox, Esq, 131 Court Street – Unit 11, Exeter, New Hampshire 03833,
Facsimile: (603) 778-9911, e-mail rickfoxesq@gmail.com.


If to CPI c/o Kenneth Bosket, CEO and President, 9663 St. Claude Avenue, Las
Vegas, Nevada 89148with a copy to Claudia McDowell, Esq., 27430 Riverside Lane,
Valencia, California 91354,, e-mail Claudia@mcdowell-law.net, Facsimile:  (818)
475-1819.


If to Zaman Family Trust, Tisa Capital or Phoenix Consulting, to the address set
forth under such party’s name on Schedule B to this Agreement.
 
or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communications will be deemed to have been given as
of the date personally delivered or sent by facsimile, the next business day if
sent by overnight courier, and the third business day if mailed, excluding the
day of mailing.
 
Section 7.6  Governing Law; Jurisdiction; Venue; Waiver of Jury Trial.  (a)
Governing Law.  This Agreement shall be governed by and interpreted and enforced
in accordance with the laws of the State of Nevada without giving effect to any
applicable principles of conflicts of law.
 
(b) Jurisdiction and Venue. Each party to the Agreement irrevocably agrees that
any legal action or proceeding with respect to the Agreement may be brought by
any other party hereto or its successors in the courts of the State of Nevada,
and each party hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the non-exclusive jurisdiction of the aforesaid
courts.  Each party hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to the Agreement, (i) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to serve process in accordance with this Section 7.6, and (ii) to the
fullest extent permitted by applicable law, that (1) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (2) the venue
of such suit, action or proceeding is improper and (3) the Agreement, may not be
enforced in or by such courts.
 
 
23

--------------------------------------------------------------------------------

 
 
(c) Waiver of Jury Trial.  Each party waives any right to a trial by jury in any
action to enforce or defend any right, obligation or claim under this Agreement
and agrees that any action shall be tried before a court and not before a jury,
whether such right, obligation or claim arises by way of claim, counterclaim,
third party claim or in any other form of pleading or procedure.
 
Section 7.7  No Third Party Beneficiary Rights. The representations, warranties,
covenants and agreements contained in this Agreement are for the sole benefit of
the parties hereto, and all parties expressly disclaim any and all third party
benefits or the intention to create any third party benefits under this
Agreement.
 
Section 7.8  Section Headings. All section headings contained in this Agreement
are for convenience of reference only, do not form a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement.
 
Section 7.9  Schedules and Exhibits. All Exhibits and Schedules referred to
herein are intended to be and hereby are specifically made a part of this
Agreement and are incorporated herein by reference.
 
Section 7.10  Severability. Any provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions.
 
Section 7.11  Multiple Counterparts; Facsimile. This Agreement may be executed
in any number of counterparts and any party hereto may execute any such
counterpart, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. This Agreement shall become binding when one or more
counterparts taken together shall have been executed and delivered by all of the
parties hereto. This Agreement may be signed in any number of counterparts or by
facsimile signature, each of which shall be an original, with the same effect as
if all signatures were on the same instrument and were original signatures.
 
Section 7.12  Construction; Interpretation.    
 
(a)   For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.
 
(b)   The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party shall not be applied
in the construction or interpretation of this Agreement.
 
(c)   As used in this Agreement, the words "include" and "including," and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words "without limitation."
 
 
24

--------------------------------------------------------------------------------

 
 
(d)   Except as otherwise indicated, all references in this Agreement to
"Sections," "Exhibits" and "Schedules" are intended to refer to Sections of this
Agreement and Exhibits and Schedules to this Agreement.
 
(e)   The bold-faced headings contained in the Exchnage Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 

 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement to be
effective as of the date first above written.
 

 
CROWN PARTNERS, INC.
a Nevada corporation
         
 
By:
/s/ Kenneth Bosket        Mr. Kenneth Bosket, President and CEO                
   
TAXMASTERS, INC.,
a Nevada corporation
            By:  /s/ Patrick R. Cox         Mr. Patrick R. Cox, President and
CEO                      THE TAXMASTERS STOCKHOLDER:            /s/ Patrick R.
Cox      Patrick R. Cox   

 
AS TO ARTICLE VI ONLY:
 

ZAMAN FAMILY TRUST                      By: 
/s/ Montse Zaman  

          Montse Zaman, Trustee                                 
 
 

TISA CAPITAL CORP.      PHOENIX CONSULTING SERVICES INC.   a Colorado
corporation     a Colorado, corporation                By: 
/s/ Montse Zaman  
   
/s/ Montse Zaman  
   
Name: Montse Zaman  
   
Name: Montse Zaman 
   
Title: President 
   
Title: President 
 


SIGNATURE PAGE FOR AGREEMENT AND PLAN OF EXCHANGE AMONG CROWN PARTNERS, INC.,
TAXMASTERS, INC., THE TAXMASTERS STOCKHOLDER LISTED ON SCHEDULE A HERETO, AND AS
TO ARTICLE VI ONLY ZAMAN FAMILY TRUST, TISA CAPITAL CORP. AND PHOENIX CONSULTING
SERVICES INC.
 
 
26